With regards to claims 1-3, 5-11,  the prior art does not disclose or fairly teach the specific circuit configuration with emphasis on  a two-dimensional capacitor array including a plurality of tunable capacitors located along the transmission line, a first dimension of the two-dimensional capacitor array being along the longitudinal axis and a second dimension of the two-dimensional capacitor array being located perpendicular to the longitudinal axis, each of the plurality of tunable capacitors includes a material having a variable dielectric constant and a conductive electrode; and a controller coupled to each of the plurality of  tunable capacitors and configured to control each of the plurality of  tunable capacitors independently to be in a biased mode or in an unbiased mode based on a desired frequency response of the tunable filter, the controller configured to control each of the plurality of tunable capacitors to be in the biased mode by at least one of providing a voltage to a corresponding conductive electrode or removing the voltage from the corresponding conductive electrode.  With regards to claims 12-16,  the prior art does not disclose or fairly teach the specific circuit configuration with emphasis on  a two-dimensional capacitor array including a plurality of step-tunable tunable capacitors located along the transmission line, a first dimension of the two-dimensional capacitor array being along the longitudinal axis and a second dimension of the two-dimensional capacitor array being located perpendicular to the longitudinal axis, each of the plurality of tunable capacitors being equally spaced apart in the first dimension; and a controller coupled to each of the plurality of tunable capacitors and configured to control each of the plurality of tunable capacitors to be in a biased mode or in an unbiased mode based on a desired frequency response of the tunable filter .  With regards to claims 17-20, the prior art does not disclose or fairly teach the specific circuit configuration with emphasis .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY E GLENN whose telephone number is (571)272-1761.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Pascal can be reached on 571-272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

May 20, 2021
/K.E.G/Examiner, Art Unit 2843  

/ROBERT J PASCAL/Supervisory Patent Examiner, Art Unit 2843